2 N.Y.2d 961 (1957)
Triborough Bridge and Tunnel Authority, Appellant,
v.
B. Crystal & Son, Defendant, and Travellers Premium Co., Inc., Respondent.
Court of Appeals of the State of New York.
Argued January 24, 1957.
Decided April 4, 1957.
Peter Campbell Brown, Corporation Counsel (Anthony Curreri and Seymour B. Quel of counsel), for appellant.
Meyer Kraushaar and Philip Wolfson for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ. Taking no part: BURKE, J.
Judgment affirmed, with costs; no opinion.